Citation Nr: 1642602	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for obstructive sleep apnea with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for memory loss, to include as secondary to obstructive sleep apnea with COPD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from February 1982 to April 1990, December 1990 to June 1991, January 2003 to December 2003, June 2004 to June 2005, and May 2008 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey, and Denver, Colorado, respectively.  In August 2010, the RO denied service connection for memory loss.  In November 2012, the RO granted service connection for COPD and assigned a 0 percent rating effective May 29, 2012.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2015.  A copy of the hearing transcript is of record.  In July 2015, the Board issued a decision which affirmed the denial of service connection for memory loss, and granted a 10 percent initial rating for COPD effective from June 7, 2012.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  Pursuant to a May 2016 Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claims back to the Board in June 2016 for action consistent with the terms of the JMR.

In January 2016, the Appeals Management Center (AMC) granted service connection for obstructive sleep apnea and merged it with the Veteran's existing rating for COPD under the provisions of 38 C.F.R. § 4.96(a).  A 50 percent rating was assigned for "obstructive sleep apnea with COPD" from June 21, 2009.  Therefore, the Board has recharacterized the issue on appeal accordingly.


The issue of entitlement to an initial rating higher than 50 percent for obstructive sleep apnea with COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current memory loss disability, and his reported symptoms for memory loss do not meet the criteria for a compensable rating for any six-month period since active service.


CONCLUSION OF LAW

The criteria for service connection for memory loss have not been met.  38 C.F.R. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran asserts that he has a current memory loss disability which is related to his active service.  However, service treatment records do not document any complaints, treatment, or diagnosis of memory loss.  Indeed, on multiple occasions, including as documented most recently within a January 2009 post deployment health assessment, the Veteran denied experiencing symptoms of memory loss. 

The Veteran first submitted his claim of entitlement to service connection for memory loss in July 2009.  A November 2009 VA general medical examination report reflects the Veteran's complaints of sleep apnea with memory loss; however, there are no documented findings regarding the claimed memory loss condition. 

He was next afforded a VA psychiatric examination regarding his claim of memory loss is July 2011.  The examiner ultimately concluded that the Veteran did not meet the diagnostic criteria for memory loss or other cognitive impairment.  Notably, the examiner stated that the Veteran's subjective examples of memory loss were more likely than not a result of normal forgetfulness in daily routine.  The examiner noted that the Veteran was able to maintain activities of daily living, had never been in treatment for a mental disorder, including a cognitive or memory issue, and did not display impaired social or occupational functioning as a result of memory loss or cognitive issues. 

The Veteran is competent to report his observable symptoms, such as forgetfulness.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a memory loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's statements asserting a diagnosis of memory loss are not probative. 

Rather, the most probative evidence regarding the Veteran's claimed memory loss is the July 2011 VA psychiatric examination report, which documents that the Veteran does not have a diagnosis of memory loss.  Therefore, the preponderance of evidence is against a finding that the Veteran has a diagnosed memory loss disability, and service connection is not warranted on a direct basis.

The Veteran had asserted that he had a memory loss disability secondary to his sleep apnea.  As noted in the May 2016 JMR, the Veteran was service-connected for sleep apnea after the Board denied his claim for memory loss in its July 2015 decision.  The JMR directed the Board to again consider whether memory loss was secondary to sleep apnea.  However, similar to the case for direct service connection, a secondary service connection claim still requires a current disability for the condition to be service-connected.  As a memory loss disability has not been shown by the lay and medical evidence of record, service connection on a secondary basis is not warranted.

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317 (a)(2)(i). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b). 

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id. at 9-10.  

To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2015).

As discussed above, there is no evidence that the Veteran's memory loss manifested during active service.  Indeed, the Veteran's July 2011 statement alleges that he first noticed memory loss issues several months after returning from the Gulf War.  Therefore, the Board must consider whether the Veteran's alleged memory loss symptoms have manifested to a degree of 10 percent or more following active service. 

The Veteran's claimed symptoms of memory loss can be considered by analogy under the rating criteria neurocognitive disorder due to Alzheimer's disease or dissociative amnesia, both of which fall under VA's General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  Under this formula, a 10 percent disability rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

After consideration of the evidence of record discussed above, the Board finds that the preponderance of the evidence demonstrates that the Veteran's claimed symptoms of memory loss do not meet the criteria for a compensable rating for any six-month period since active service.  As discussed above, the July 2011 VA examiner found that the Veteran did not have a formal diagnosis of memory loss or cognitive impairment; moreover, the Veteran's subjective examples of memory loss were more likely than not a result of normal forgetfulness.  Additionally, the Veteran's claimed memory loss did not in occupational or social impairment and had not required treatment with continuous medication.  Thus, presumptive service connection for memory loss due to a qualifying chronic disability is not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

For the reasons and bases discussed above and after a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for memory loss on direct, secondary, and presumptive bases.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The Veteran was provided with the relevant notice and information in a July 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim, and no notice error was identified in the May 2016 JMR.  Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and, to the extent possible, address the nature and etiology of his memory loss condition.  No error in the duty to assist was identified in the May 2016 JMR as it pertains to the Veteran's service connection claim.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  No error in the administration of the hearing was identified in the May 2016 JMR.


ORDER

Service connection for memory loss is denied.


REMAND

With respect to whether a higher initial rating is warranted for obstructive sleep apnea with COPD, additional development is warranted.

The Veteran's condition is rated under Diagnostic Code (DC) 6604-6847.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 6604 refers to COPD, and DC 6847 refers to sleep apnea.  As alluded to earlier, 38 C.F.R. § 4.96(a) provides that coexisting respiratory conditions under certain DCs, including 6604 and 6847, will not be combined.  Rather a single rating is assigned under the code which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants it.

As part of his claim, the Veteran underwent pulmonary function testing (PFT) in June 2012, and had a VA examination in July 2012.  The VA healthcare provider who performed the test noted that the results were "suboptimal", and the VA examiner found that the results did not accurately reflect the Veteran's current pulmonary function.

Notably, the Veteran underwent an additional examination in December 2015.  However, these examination findings do not fully address the rating criteria for COPD and did not include a PFT.  In order to effectively rate the Veteran's respiratory conditions, a new examination is necessary.

As the claim is being remanded, the Veteran's most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for the period from July 2015 through the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his obstructive sleep apnea with COPD.  The claims file should be made available to the examiner, who should indicate that the file was reviewed in his/her examination report.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed, to include pulmonary function testing.  

The examiner should specifically note the Veteran's FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption measured in ml/kg, obtained with pulmonary function testing.

The examiner should indicate whether the Veteran's conditions result in cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.

The examiner should also indicate whether the Veteran has chronic respiratory failure with carbon dioxide retention, and whether his conditions require treatment with outpatient oxygen therapy or tracheostomy.

3.  Following completion of the above, readjudicate the Veteran's claim for entitlement to an initial rating higher than 50 percent for obstructive sleep apnea with COPD.  If the claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond.  Then return the case to the Board for further review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


